PER CURIAM.
This is an appeal from an order enjoining the defendants from using the surname “Anastasi” in their firm name, and requiring them to change the firm name within thirty days. We shall treat several somewhat overlapping points on appeal as one.
We conclude that the trial court erred in ordering appellants to forgo entirely use of the surname of two of the individual appellants in the corporate name. See McGhan v. McGhan, 115 Fla. 414, 155 So. 653 (1934); Gottdiener v. Joe’s Restaurant, 111 Fla. 741, 149 So. 646 (1933). We think, nevertheless, that the court could reasonably have found that restrictions must be imposed that would avert confusion between the plaintiff and defendant corporations in the minds of those with whom the parties may deal.
Although we reverse, we remand, consistent with McGhan, and direct the trial court to reform the order so as to permit appellant corporation the use of the family name “Anastasi,” with such reasonable restrictions and requirements as the court deems necessary to avert confusion in the public mind between the litigating corporations.
We hold that in the instant circumstances lack of a bond constitutes a moot issue.
DOWNEY, GLICKSTEIN and WALDEN, JJ., concur.